HASELTON, J.,
dissenting.
This appeal should be dismissed for lack of jurisdiction. Stahl v. Krasowski, 281 Or 33, 573 P2d 309 (1978); Kent v. Lindstedt, 138 Or App 316, 908 P2d 833 (1995).
A notice of appeal, viewed in its entirety, must include some “intelligible reference * * * to the judgment being appealed.” Grant County Federal Credit Union v. Hatch, 98 Or App 1, 6 n 4, 777 P2d 1388, rev den 308 Or 592 (1989). That requirement is jurisdictional:
“If anything within the notice of appeal is jurisdictional, * * * it must be a description of what action of the trial court is appealed from, because, other than the title of the case, that is the most important thing which the notice contains.” Stahl, 281 Or at 39.
Here, the notice of appeal did not satisfy even that minimal requirement.
The majority concludes, and I agree, that the appeal-able judgment in this case was the November 2, 1994, “Amended Decree of Dissolution of Marriage and Judgment.” See Mullinax and Mullinax, 292 Or 416, 639 P2d 628 (1982). Wife’s notice of appeal does not refer to that judgment but, instead, refers only to the superseded, nonappealable October 7, 1994judgment:
“Plaintiff hereby gives Notice of Appeal from the Decree of Dissolution of Marriage and Judgment in this case on 6th [sic] day of October, 1994 * *
*208Wife attached only a copy of the October 7 judgment to the notice of appeal. Compare Ensley v. Fitzwater, 293 Or 158, 645 P2d 1062 (1982) (notice of appeal was jurisdictionally sufficient where text of notice referred to nonappealable order, but appealable judgment was attached to notice); Werline v. Webber, 54 Or App 415, 635 P2d 15 (1981), rev den 292 Or 450 (1982) (where text of notice of appeal stated that appeal was taken from “judgment,” but copy of nonappeala-ble order was attached to notice, notice was nevertheless jurisdictionally sufficient). Thus, wife both referred to the “wrong” judgment and attached the “wrong” judgment, andit is impossible to discern from the notice that the appeal is, in fact, being taken from an appealable disposition.
Stahl is closely analogous, and Kent is on point. In Stahl, the defendant’s notice of appeal stated that the appeal was being taken from an order denying a motion for judgment notwithstanding the verdict, and the only disposition attached to the notice was that order. The Supreme Court considered whether, notwithstanding those deficiencies, the notice was sufficient to confer appellate jurisdiction. The court concluded that, under ORS 19.029(l)(c), and ORS 19.033(2), the notice of appeal was fatally deficient.1 In so holding, over a strong dissent, the majority rejected the argument that
“any document entitled ‘notice of appeal’ which was filed within the required time would be sufficient to give the court jurisdiction whether it contained anything at all, because it could be inferred therefrom that the party filing it intended to appeal and there is rarely any prejudice involved. ** * *
:ji ‡
*209“It is our conclusion that it was the intention of both the interim committee and the legislature to treat the designation of that which is appealed from as ‘jurisdiction.’ ” 281 Or at 38-392
In Kent, we described the pertinent facts as follows:
“The trial court entered judgment on December 29, 1994. Plaintiff timely filed a motion for a new trial under ORCP 64. For reasons that are not apparent from the record, on January 30, 1995, plaintiff then filed a notice of appeal. Defendants moved to dismiss that appeal, on the ground that it was premature, the trial court not yet having disposed of the new trial motion. Plaintiff then withdrew the motion for a new trial. On May 4, 1995, we issued an order dismissing the appeal as premature. The appellate judgment was issued on June 29, 1995, and was entered in the trial court docket on July 12,1995.
“On August 11, 1995, plaintiff filed a second notice of appeal, which purported to appeal from ‘the judgment entered * * * on July 12, 1995.’ Attached to the notice of appeal was a copy of this court’s judgment entered on July 12,1995.” 138 Or App at 318.
After canvassing Stahl, Grant County Federal Credit Union, Ensley, and Werline, we concluded:
“In this case, two judgments have been entered into the trial court record: the trial court’s judgment of December 29,1994, and the appellate judgment entered July 12,1995. The only judgment mentioned on the face of the notice of appeal is the appellate judgment entered on July 12, 1995; it is, in fact, specifically identified by date of entry. The only judgment that is attached to the notice is the appellate judgment entered on July 12, 1995. Unlike Werline, Ensley *210and Grant County Federal Credit Union, in this case, there is no way to determine that plaintiff really intended to appeal from any judgment other than the one she specifically mentioned and attached to her notice. To the contrary, this case is more analogous to Stahl, in that there is nothing in the notice of appeal that refers to an appealable judgment. We conclude, therefore, that plaintiffs appeal was properly dismissed.” Kent, 138 Or App at 320.
Notwithstanding those holdings, the majority contends that the notice of appeal in this case was sufficient under our analysis in Grant County Federal Credit Union. That case is, however, materially distinguishable. There, as we explained in Kent:
“[Defendants’ notice of appeal referred to a ‘judgment’ of the trial court, but it identified the wrong date for the judgment. Attached to the notice was a copy of an unappealable order, not a judgment. Compounding the problem was the fact that there were a number of different parties to the action, and the trial court had entered multiple judgments. Nevertheless, we found the notice of appeal to be ‘minimally adequate.’ We held that, because the sole adverse party identified in the notice of appeal was named in only one of the judgments entered by the trial court, ‘it is possible here to determine from which judgment the appeal is taken.’ ” 138 Or App at 320, quoting Grant County Federal Credit Union, 98 Or App at 6 n 4.
Here, in contrast, husband was named in both the October 7 and the November 2 judgments. Consequently, the notice of appeal’s designation of husband as an “adverse party” did not disclose that the appeal was necessarily from the latter. Thus, “there is no way to determine that [wife] really intended to appeal from any judgment other than the one she specifically mentioned and attached to her notice.” Kent, 138 Or App at 320.
Ultimately, the majority attempts to avoid Stahl and Kent by reasoning that, in these circumstances, husband must have known that the appeal was really from the November 2 judgment — notwithstanding wife’s repeated and explicit insistence that she was appealing from the October 7 judgment. The logical extension of that reasoning is that, whenever a notice of appeal designates a nonappealable *211order or judgment, this court must assume, for jurisdictional purposes, that the appeal is actually from any appealable disposition that occurred within 30 days of the filing of the notice of appeal. There is, no doubt, an appropriate Latin maxim for such reasoning; in English, it is best, if respectfully, termed “tautological.” In all events, Stahl explicitly rejected that approach.
Finally, a word to the wise for future reference. Appellate counsel are not somehow forced by ORS 19.029(1) or the rules of appellate procedure to choose between judgments in designating judgments in notices of appeal. Common sense — and common practice — dictate “covering all the bases” by referring to all arguably applicable judgments and attaching them to the notice of appeal. The incremental photocopying expense is well spent.
I respectfully dissent.

 ORS 19.029(l)(c) provided:
“The notice of appeal shall contain the following:
* * * *
“A notice to all parties or their attorneys that an appeal is taken from the judgment or some specified part thereof and designating who are the adverse parties to the appeal.”
ORS 19.033(2) provided:
“The serving and filing of the notice of appeal as provided in ORS 19.023 to 19.029 is jurisdictional and may not be waived or extended.”


 In his dissenting opinion, Chief Justice Denecke urged the contrary view:
“In my opinion the intention of the 1959 and ensuing legislatures, consistent with the intention of the bar which requested the legislation, was to create jurisdiction in the appellate court if a document was timely served and filed, which reasonably could be construed to give notice to court and counsel that the party filing the document was appealing a decision.of the trial court in a certain case. If the appealing party’s failure to comply with the statute in any way prejudices the other party, the appellate court can dismiss the appeal for failure to comply. ORS 19.033(3). Any more restrictive interpretation of our appellate procedure statutes is a reversion to narrow formalism which, in my opinion, is not required by the language of the statute.” Stahl v. Krasowski, 281 Or 33, 40-41, 573 P2d 309 (1978).